Exhibit 10.2

LOGO [g133483guy_carpenter.jpg]

INTERESTS AND LIABILITIES AGREEMENT

(the “Agreement”)

of

SWISS REINSURANCE AMERICA CORPORATION

(the “Subscribing Reinsurer”)

as respects the

AUTOMOBILE QUOTA SHARE REINSURANCE CONTRACT

Effective: January 1, 2011

(the “Contract”)

issued to and executed by

AFFIRMATIVE INSURANCE COMPANY

Burr Ridge, Illinois

(the “Company”)

The Subscribing Reinsurer’s share in the interests and liabilities of the
Reinsurer as set forth in the Contract shall be 100.00%.

The share of the Subscribing Reinsurer in the interests and liabilities of the
Reinsurer in respect of the Contract shall be separate and apart from the shares
of other subscribing reinsurers, if any, on the Contract. The interests and
liabilities of the Subscribing Reinsurer shall not be joint with those of such
other subscribing reinsurers and in no event shall the Subscribing Reinsurer
participate in the interests and liabilities of such other subscribing
reinsurers.

This Agreement shall become effective on January 1, 2011 and shall be subject to
the provisions of the Term Article and the Special Termination Article and all
other terms and conditions of the Contract.

Premium and loss payments made to Guy Carpenter shall be deposited in a Premium
and Loss Account in accordance with Section 32.3(a)(l) of Regulation 98 of the
New York Insurance Department. The Subscribing Reinsurer consents to withdrawals
from said account in accordance with Section 32.3(a)(3) of the Regulation,
including interest and Federal Excise Tax.

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    1 of 2   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

Brokerage hereunder is 1.20% of gross ceded premium.

IN WITNESS WHEREOF, the Subscribing Reinsurer has caused this Agreement to be
executed by its duly authorized representative as follows:

on this 29TH day of December, in the year 2010.

SWISS REINSURANCE AMERICA CORPORATION

BY: SWISS RE UNDERWRITERS AGENCY INC., ITS AUTHORIZED

REPRESENTATIVE

 

LOGO [g133483ex10_2pg002.jpg]

    

Market Reference Number: POR1072655

AFFIRMATIVE INSURANCE COMPANY

AUTOMOBILE QUOTA SHARE REINSURANCE CONTRACT

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    2 of 2   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

AUTOMOBILE QUOTA SHARE REINSURANCE CONTRACT

issued to

AFFIRMATIVE INSURANCE COMPANY

Burr Ridge, Illinois

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    1 of 36   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

AUTOMOBILE QUOTA SHARE REINSURANCE CONTRACT

TABLE OF CONTENTS

 

Article

        

Page

     Preamble      4      1    Business Covered      4      2    Retention and
Limit      4      3    Maximum Limits of Liability      5      4    Term      6
     5    Special Termination      6      6    Territory      7      7   
Exclusions      8      8    Assignments      10      9    Premium and
Maintenance Fees      10    10    Provisional Ceding Commission      10    11   
Commission Adjustment      10    12    Reports and Remittances      11    13   
Definitions      12    14    Extra Contractual Obligations/Excess of Policy
Limits      13    15    Net Retained Liability      14    16    Original
Conditions      14    17    No Third Party Rights      14    18    Loss
Settlements      15    19    Commutation      15    20    Offset      16    21
   Salvage and Subrogation      16    22    Currency      16    23   
Unauthorized Reinsurance      17    24    Taxes      19    25    Access to
Records      19    26    Confidentiality      20    27    Indemnification and
Errors and Omissions      21    28    Insolvency      21    29    Arbitration   
  22    30    Service of Suit      25    31    Governing Law      26    32   
Entire Agreement      26    33    Intermediary      26    34    Mode of
Execution      26       Company Signing Block      27   

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    2 of 36   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

AUTOMOBILE QUOTA SHARE REINSURANCE CONTRACT

TABLE OF CONTENTS

 

Attachments

        

Page

     Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance - U.S.A.
     28       Nuclear Incident Exclusion Clause - Liability - Reinsurance -
U.S.A.      30       Trust Agreement Requirements Clause      35   

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    3 of 36   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

AUTOMOBILE QUOTA SHARE REINSURANCE CONTRACT

(the “Contract”)

issued to

AFFIRMATIVE INSURANCE COMPANY

Burr Ridge, Illinois

(the “Company”)

by

THE SUBSCRIBING REINSURER(S) IDENTIFIED

IN THE INTERESTS AND LIABILITIES AGREEMENT(S)

ATTACHED TO AND FORMING PART OF THIS CONTRACT

(the “Reinsurer”)

ARTICLE 1

BUSINESS COVERED

 

A. This Contract is to indemnify the Company in respect of the liability
accruing to the Company as a result of loss or losses under Policies classified
by the Company as Private Passenger Automobile Physical Damage and Liability,
written or renewed during the term of this Contract by or on behalf of the
Company, subject to the terms and conditions herein contained. The subject
Policies shall include business assumed by the Company as 100% quota share
reinsurance from USAgencies Casualty Insurance Company, USAgencies Direct
Insurance Company and Insura Property and Casualty Insurance Company.

 

B. It is understood that the business reinsured under this Contract is deemed to
include coverages extended for non-resident drivers under the Motor Vehicle
Financial Responsibility Law or the Motor Vehicle Compulsory Insurance Law, or
any similar law of any state or province, following the provisions of the
Company’s Policies when they include or are deemed to include so called “out of
state insurance” provisions.

ARTICLE 2

RETENTION AND LIMIT

 

A. The Company shall cede, and the Reinsurer shall accept as reinsurance, a
28.0% quota share of all business reinsured hereunder. The Reinsurer shall pay
to the Company the Reinsurer’s quota share of losses under the Policies, Loss
Adjustment Expense, Extra Contractual Obligations, and Loss in Excess of Policy
Limits covered under this Contract. However, the Reinsurer’s liability for Extra
Contractual Obligations, Loss in Excess of Policy Limits and losses arising from
class action suits, combined, shall not exceed 5.0% of Net Premiums Earned.

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    4 of 36   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

 

B. Notwithstanding the above, the Reinsurer’s liability shall not exceed its
quota share of the following:

 

  1. As respects Casualty business, $100,000 any one loss, any one Claim
Feature. “Claim Feature” means each claimant or person with respect to each of
the following coverages: Automobile Physical Damage, Property Damage, Bodily
Injury, Uninsured Motorists, Underinsured Motorists, Personal Injury Protection
or Medical Payments, as defined within the Policy;

 

  2. As respects Property business, $3,000,000 any one loss occurrence.

 

C. The Reinsurer’s liability for all losses subject hereunder shall not exceed
120.0% of the Net Premiums Earned subject to this Contract.

 

D. The Company may maintain physical damage catastrophe excess of loss
reinsurance and casualty excess of loss reinsurance, recoveries under which
shall inure to the benefit of this Contract.

 

E. It is agreed that the earned portion of the Gross Net Written Premium Income
for Policies subject to this Contract shall not exceed $339,285,700, unless
specially accepted and approved in writing by the Reinsurer. In the event the
premium limit applies, the quota share cession hereunder shall be reduced in the
same proportion that $95,000,000 (being 28.0% of $339,285,700) bears to the
earned portion of the Company’s subject Gross Net Written Premium Income.

ARTICLE 3

MAXIMUM LIMITS OF LIABILITY

 

A. The limits of liability of the Company with respect to any one Policy shall
be deemed not to exceed:

 

Bodily Injury Liability    $100,000 each person


$300,000 each occurrence

Property Damage Liability    $100,000 each occurrence Comprehensive/Collision
Coverage    $70,000 per vehicle

Uninsured/Underinsured Motorists Coverage

   $100,000/$300,000/$100,000


Personal Injury Protection (PIP)/Property Protection Insurance (PPI)/Residual
Liability Insurance

   Statutory limits Medical Payment    $10,000

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    5 of 36   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

 

B. The amounts shown above shall be extended to follow the liability of the
Company in the event of the stacking of Policy limits, or if the company is
required by statute, regulation or by an order of an insurance department to
increase the minimum coverage limits.

ARTICLE 4

TERM

 

A. This Contract shall take effect on January 1, 2011, and remain in effect
until December 31, 2011, both days inclusive, in respect of Policies written or
renewed during the term of this Contract.

 

B. At expiration or termination of this Contract, the Reinsurer shall return the
ceded unearned premium, net of provisional ceding commission, as of the date of
expiration or termination, on business in force at that date, in which event the
Reinsurer shall be released from liability for losses occurring after expiration
or termination.

ARTICLE 5

SPECIAL TERMINATION

 

A. The Company may terminate a Subscribing Reinsurer’s share in this Contract at
any time by giving not less than 30 days’ prior written notice to the
Subscribing Reinsurer, or the Subscribing Reinsurer may terminate this Contract
by giving not less than 30 days’ prior written notice to the Company in the
event any of the following circumstances occur:

 

  1. the other party has experienced a Change in Control; or

 

  2. failure of the other party to make payment of any undisputed balance under
this Contract when due, and failure to remit the overdue payment within 30 days
of the due date; or

 

  3. the other party’s policyholders’ surplus at the inception of this Contract
has been reduced by more than 30.0% of the amount of surplus 12 months prior to
that date; or

 

  4. the other party’s policyholders’ surplus at any time during the term of
this Contract has been reduced by more than 30.0% of the amount of surplus at
the date of the other party’s most recent financial statement filed with
regulatory authorities and available to the public as of the inception of this
Contract; or

 

  5. a State Insurance Department or other legal authority orders the other
party to cease writing business.

 

B. The Company may terminate this Contract at any time by giving written notice
to the Subscribing Reinsurer in the event any of the following circumstances
occur:

 

  1. the Subscribing Reinsurer has become insolvent or has been placed into
liquidation or receivership (whether voluntary or involuntary) or proceedings
have been instituted against the Subscribing Reinsurer for the appointment of a
receiver, liquidator, rehabilitator, conservator or trustee in bankruptcy, or
other agent known by whatever name, to take possession of its assets or control
of its operations; or

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    6 of 36   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

 

  2. the Subscribing Reinsurer’s A.M. Best’s rating is assigned or downgraded
below “A-”; or

 

  3. the Subscribing Reinsurer has reinsured its entire liability under this
Contract without the Company’s prior written consent; or

 

  4. the Subscribing Reinsurer ceases assuming new and renewal property and
casualty treaty reinsurance business.

 

C. For purposes of this Article, a “Change in Control”, as respects a party to
this Contract, means that a Person has entered into an agreement or
understanding to purchase, sell or otherwise obtain (whether by stock or asset
purchase, bulk reinsurance, merger, consolidation or otherwise, in one or a
series of transactions), or has so purchased, sold or otherwise transferred or
obtained, a controlling interest in the party. Without limiting the foregoing, a
Person shall be deemed to have a controlling interest in the party if such
Person owns, controls or holds an ownership interest in the party of at least
51%. For the purposes of this paragraph, a “Person” means an individual,
corporation, limited liability company, partnership, association, trust,
unincorporated entity or governmental entity.

 

D. If this Contract is terminated in accordance with either paragraph A or B
above, this Contract shall terminate on a cut-off basis as set forth in the Term
Article. The reinsurance premium due the Subscribing Reinsurer hereunder shall
be pro rated based on the period of the Subscribing Reinsurer’s participation
hereon, and the Subscribing Reinsurer shall immediately return any excess
premium received.

ARTICLE 6

TERRITORY

The territorial limits of this Contract shall be identical with those of the
Company’s Policies. However, coverage under this Contract shall be limited to
Policies issued in the states of Alabama, California, Illinois, Indiana,
Louisiana, Missouri, New Mexico, South Carolina and Texas.

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    7 of 36   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

ARTICLE 7

EXCLUSIONS

 

A. This Contract shall not cover and specifically excludes:

 

  1. Loss or damage that is occasioned by war, invasion, hostilities, acts of
foreign enemies, civil war, rebellion, insurrection, military or usurped power,
or martial law or confiscation by order of any government or public authority.
This War Exclusion Clause shall not, however, apply to interests which at time
of loss or damage are within the territorial limits of the United States of
America (comprising the fifty States of the Union, the District of Columbia, and
including bridges between the U.S.A. and Mexico provided they are under United
States ownership), Canada, St. Pierre and Miquelon, provided such interests are
insured under Policies containing a standard war or hostilities or warlike
operations exclusion clause.

 

  2. Business excluded by the following attached Nuclear Incident Exclusion
Clauses:

 

  a. Nuclear Incident Exclusion Clauses - Liability - Reinsurance - U.S.A.

 

  b. Nuclear Incident Exclusion Clauses - Physical Damage - Reinsurance - U.S.A.

 

  3. Pools, Associations and Syndicates, except as provided in the Assignments
Article.

 

  4. Mortgage Impairment Insurance or other similar covers, however styled.

 

  5. Products Liability, Professional Malpractice Liability, Directors’ &
Officers’ Liability, Securities and Exchange Commission Liability, Workers’
Compensation and Employers Liability.

 

  6. Loss arising out of the ownership, maintenance or use of any vehicle, the
principal use of which is as:

 

  a. a public or livery conveyance;

 

  b. an emergency vehicle;

 

  c. a drive-yourself motor vehicle available for leasing periods of less than
six months;

 

  d. an automobile used in speed contests and races;

 

  e. a motorcycle.

 

  f. a vehicle used in hauling goods for others.

 

  g. a vehicle used in hauling hazardous chemicals or radioactive substances.

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    8 of 36   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

 

  h. a vehicle operating under time constraints, including messenger or delivery
service.

 

  7. Reinsurance assumed, except for business assumed from affiliated companies,
agency reinsurance and business assumed from Texas county mutual insurance
companies.

 

  8. Losses arising from seepage and pollution as per the Company’s original
Policies and any amendments attached thereto. This exclusion will not apply,
however, when the judicial entity having legal jurisdiction invalidates the
Company’s pollution exclusion when such liability was intended to be excluded
from coverage.

 

  9. Acts of Terrorism that involve the use, release, or escape of nuclear,
biological or chemical materials, or directly or indirectly result in nuclear
reaction or radiation or radioactive contamination; and it appears that the
purpose of the terrorism was to release such materials. “Acts of Terrorism”
means an act, including but not limited to the use of force or violence and/or
the threat thereof, of any person or group(s) of persons, whether acting alone
or on behalf of or in connection with any organization(s), committed for
political, religious, ideological or similar purposes including the intention to
influence any government and/or to put the public, or any section of the public,
in fear.

This exclusion shall not be construed to apply to loss occasioned by riots,
strikes, civil commotion, vandalism or malicious damage as those terms have been
interpreted by United States Courts to apply to insurance policies.

 

  10. Loss arising from exposure to asbestos, to the extent excluded in the
Company’s Policy.

 

  11. Any penalties, late fees, litigation expenses, arbitration fees or costs
incurred as a result of late payment of PIP benefits.

 

  12. Ex-Gratia Settlements, which means a payment for which there is no
possibility of legal obligation on the part of the Company under the terms and
conditions of the Policy and which is made solely to maintain the good will of
the original insured.

 

  13. Flood.

 

  14. Earthquake, landslide or other earth movement.

 

B. Business which is beyond the terms, conditions or limitations of this
Contract may be submitted to the Reinsurer for special acceptance hereunder and
such business, if accepted by the Reinsurer in writing, shall be subject to all
of the terms, conditions and limitations of this Contract except as modified by
the special acceptance.

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    9 of 36   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

ARTICLE 8

ASSIGNMENTS

The provisions of this Contract shall apply to risks assigned to the Company
under any Assigned Risk Plan or similar plan if, in the opinion of the Company,
such risks were assigned to the Company because of the business written and
reinsured hereunder.

ARTICLE 9

PREMIUM AND MAINTENANCE FEES

 

A. The Company shall cede to the Reinsurer its quota share percentage of the
Gross Net Written Premium Income.

 

B. If this Contract is not commuted on or prior to January 1, 2014, the Company
shall, in addition to the premium ceded hereunder, pay the Reinsurer a
Maintenance Fee, unless the commutation has not occurred because the Reinsurer
has not concurred with the Company’s calculation of the commutation amount, in
accordance with the provisions of paragraph A of the Commutation Article. The
Maintenance Fee shall be calculated at 1.50% of ceded premium hereunder, and
shall be payable within 30 days after January 1, 2014. However, the Maintenance
Fee shall be waived should Losses Incurred exceed 80.0% of Net Premiums Earned,
calculated as of January 1, 2014.

ARTICLE 10

PROVISIONAL CEDING COMMISSION

 

A. The Reinsurer shall allow the Company a provisional ceding commission of
26.50% of the Gross Net Written Premium Income ceded hereunder. The Company
shall allow the Reinsurer return commission on return premiums at the same rate.

 

B. It is expressly agreed that the ceding commission allowed the Company
includes provision for all dividends, commissions, taxes, assessments and all
other expenses of whatever nature, except Loss Adjustment Expenses.

ARTICLE 11

COMMISSION ADJUSTMENT

 

A. The provisional commission allowed the Company shall be adjusted in
accordance with the provisions set forth herein. The adjusted commission rate
shall be calculated as follows and be applied to Net Premiums Earned:

 

  1. if the ratio of Losses Incurred to Net Premiums Earned is 67.50% or
greater, the adjusted commission rate shall be 26.50%;

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    10 of 36   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

 

  2. if the ratio of Losses Incurred to Net Premiums Earned is less than 67.50%,
but not less than 63.50%, the adjusted commission rate shall be 26.50%, plus the
difference in percentage points between 67.50% and the actual ratio of Losses
Incurred to Net Premiums Earned;

 

  3. if the ratio of Losses Incurred to Net Premiums Earned is 63.50% or less,
the adjusted commission rate shall be 30.50%.

 

B. Within 30 days after 12 months after the expiration date of this Contract,
and annually thereafter until all losses subject hereto have been finally
settled, the Company shall calculate and report the adjusted commission on Net
Premiums Earned. If the adjusted commission on Net Premiums Earned is less than
commissions previously allowed by the Reinsurer on Net Premiums Earned, the
Company shall remit the difference to the Reinsurer with its report. If the
adjusted commission on Net Premiums Earned is greater than commissions
previously allowed by the Reinsurer on Net Premiums Earned, the Reinsurer shall
remit the difference to the Company as promptly as possible after receipt and
verification of the Company’s report.

ARTICLE 12

REPORTS AND REMITTANCES

 

A. Within 30 days following the end of each month, the Company shall furnish the
Reinsurer with a report summarizing:

 

  1. Gross Net Written Premium Income during the month;

 

  2. reinsurance premium on Gross Net Written Premium Income collected during
the month;

 

  3. the provisional ceding commission on (2) above;

 

  4. ceded loss and Loss Adjustment Expense paid during the month; and

 

  5. ceded subrogation, salvage, or other recoveries during the month.

If the balance of (2) less (3) less (4) plus (5) above is positive for any
month, the Company shall remit the amount due within 50 days after the close of
the month. If said balance is negative, the Reinsurer shall remit the amount due
within 15 days after receipt of the account.

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    11 of 36   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

 

B. In addition to the above, the Company shall advise the Reinsurer promptly of
all losses that, in the opinion of the Company, may result in a claim of at
least $100,000 and of all subsequent developments thereto that may materially
affect the position of the Reinsurer.

 

C. In addition, the Company shall furnish the Reinsurer with a monthly statement
showing the unearned premium reserves, and the reserves for outstanding losses
including losses incurred but not reported. The Company shall also provide the
Reinsurer with such other information as may be required by the Reinsurer for
completion of its NAIC annual statements.

ARTICLE 13

DEFINITIONS

 

A. “Loss Adjustment Expense” means costs and expenses incurred by the Company in
connection with the investigation, appraisal, adjustment, settlement,
litigation, defense or appeal of a specific claim or loss, or alleged loss,
including but not limited to:

 

  1. court costs;

 

  2. costs of supersedeas and appeal bonds;

 

  3. monitoring counsel expenses;

 

  4. legal expenses and costs incurred in connection with coverage questions and
legal actions connected thereto, including but not limited to declaratory
judgment actions;

 

  5. post-judgment interest;

 

  6. pre-judgment interest, unless included as part of an award or judgment;

 

  7. a pro rata share of salaries and expenses of Company field employees,
calculated in accordance with the time occupied in adjusting such loss, and
expenses of other Company employees who have been temporarily diverted from
their normal and customary duties and assigned to the field adjustment of losses
covered by this Contract; and

 

  8. subrogation, salvage and recovery expenses.

“Loss Adjustment Expense” does not include office and other overhead expenses,
nor salaries and expenses of the Company’s employees, except as provided in
subparagraph (7) above.

 

B.

“Gross Net Written Premium Income” means gross written premium of the Company
for the classes of business reinsured hereunder, less return premiums, and less
written premiums ceded by the Company for reinsurance that inures to the benefit
of this Contract.

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    12 of 36   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

However, as respects casualty excess of loss reinsurance purchased by the
Company, no more than 0.13% of gross written premium shall be deducted in
calculating “Gross Net Written Premium Income.”

 

C. “Net Premiums Earned” means ceded Gross Net Written Premium Income less the
unearned portion thereof as of the effective date of calculation.

 

D. “Losses Incurred” means ceded losses (including Loss Adjustment Expense,
Extra Contractual Obligations and Loss in Excess of Policy Limits) paid as of
the effective date of calculation, plus the ceded loss reserves outstanding as
of the same date.

 

E. “Policy” means any binder, policy, or contract of insurance or reinsurance
issued, accepted or held covered provisionally or otherwise, by or on behalf of
the Company.

ARTICLE 14

EXTRA CONTRACTUAL OBLIGATIONS/EXCESS OF POLICY LIMITS

 

A. This Contract shall cover Extra Contractual Obligations, as provided in the
Retention and Limit Article. “Extra Contractual Obligations” shall be defined as
those liabilities not covered under any other provision of this Contract and
that arise from the handling of any claim on business covered hereunder, such
liabilities arising because of, but not limited to, the following: failure by
the Company to settle within the Policy limit, or by reason of alleged or actual
negligence, fraud or bad faith in rejecting an offer of settlement or in the
preparation of the defense or in the trial of any action against its insured or
reinsured or in the preparation or prosecution of an appeal consequent upon such
action.

 

B. This Contract shall cover Loss in Excess of Policy Limits, as provided in the
Retention and Limit Article. “Loss in Excess of Policy Limits” shall be defined
as Loss in excess of the Policy limit, having been incurred because of, but not
limited to, failure by the Company to settle within the Policy limit or by
reason of alleged or actual negligence, fraud or bad faith in rejecting an offer
of settlement or in the preparation of the defense or in the trial of any action
against its insured or reinsured or in the preparation or prosecution of an
appeal consequent upon such action.

 

C. An Extra Contractual Obligation and/or Loss in Excess of Policy Limits shall
be deemed to have occurred on the same date as the loss covered under the
Company’s Policy, and shall constitute part of the original loss.

 

D. For the purposes of the Loss in Excess of Policy Limits coverage hereunder,
the word “Loss” shall mean any amounts for which the Company would have been
contractually liable to pay had it not been for the limit of the original
Policy.

 

E. Loss Adjustment Expense in respect of Extra Contractual Obligations and/or
Loss in Excess of Policy Limits shall be covered hereunder in the same manner as
other Loss Adjustment Expense.

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    13 of 36   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

 

F. However, this Article shall not apply where the loss has been incurred due to
fraud of a member of the Board of Directors or a corporate officer of the
Company acting individually or collectively or in collusion with any individual
or corporation or any other organization or party involved in the presentation,
defense or settlement of any claim covered hereunder.

 

G. In no event shall coverage be provided to the extent not permitted under law.

ARTICLE 15

NET RETAINED LIABILITY

 

A. This Contract applies only to that portion of any loss that the Company
retains net for its own account (prior to deduction of any reinsurance that
inures solely to the benefit of the Company).

 

B. The amount of the Reinsurer’s liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other reinsurer(s), whether specific or general, any amounts
that may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise.

ARTICLE 16

ORIGINAL CONDITIONS

All reinsurance under this Contract shall be subject to the same rates, terms,
conditions, waivers and interpretations, and to the same modifications and
alterations as the respective Policies of the Company. However, in no event
shall this be construed in any way to provide coverage outside the terms and
conditions set forth in this Contract.

ARTICLE 17

NO THIRD PARTY RIGHTS

This Contract is solely between the Company and the Reinsurer, and in no
instance shall any insured, claimant or other third party have any rights under
this Contract except as may be expressly provided otherwise herein.

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    14 of 36   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

ARTICLE 18

LOSS SETTLEMENTS

 

A. When so requested in writing, the Company shall afford the Reinsurer or its
representatives an opportunity to be associated with the Company, at the expense
of the Reinsurer, in the defense of any claim, suit or proceeding involving this
Contract, and the Company and the Reinsurer shall cooperate in every respect in
the defense of such claim, suit or proceeding. Notwithstanding the above, the
Company alone and at its full discretion shall adjust, settle or compromise all
claims and losses.

 

B. As respects losses subject to this Contract, all loss settlements made by the
Company, whether under strict Policy terms or by way of compromise, and any
Extra Contractual Obligations and/or Loss in Excess of Policy Limits, shall be
binding upon the Reinsurer, and the Reinsurer agrees to pay or allow, as the
case may be, its share of each such settlement in accordance with this Contract.

ARTICLE 19

COMMUTATION

 

A. As respects all losses, known or unknown, that may cause a claim under this
Contract, the losses shall be commuted two years after the expiration date of
this Contract. As promptly as possible after such date, the Company shall submit
a statement of valuation of the outstanding claim or claims showing the elements
considered reasonable to establish the commutation amount, and, if the Reinsurer
concurs with the Company’s calculation, it shall promptly pay the amount
requested.

 

B. If the parties fail to agree on the commutation amount determined under
paragraph A above, they shall settle any difference by mutually selecting an
actuary to determine the commutation amount. If the parties cannot agree on a
single actuary within 15 days after the Reinsurer’s notice that it does not
concur with the Company’s statement of valuation, the parties shall settle the
difference by using a panel of three actuaries. In that event, each party shall
appoint an actuary within 30 days after receipt of the written request for
commutation. Upon such appointment, the two actuaries shall appoint a third
actuary. If the two actuaries fail to agree on the selection of a third actuary
within 30 days of their appointment, each of them shall name three individuals,
of whom the other shall decline two, and the decision shall be made by drawing
lots. The actuary or actuaries shall then investigate and capitalize such
loss(es). All actuaries shall be fellows of the Casualty Actuarial Society or
the American Academy of Actuaries, and shall be disinterested in the outcome of
the commutation.

 

C.

The Reinsurer’s proportion of the amount so determined shall be considered the
Reinsurer’s total liability for the losses, and the Reinsurer shall pay the
commutation amount promptly

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    15 of 36   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

 

after execution by both parties of a commutation and release agreement. Payment
of the commutation amount by the Reinsurer, and acceptance of that payment by
the Company, shall constitute a complete release of both parties from all
further liability hereunder.

ARTICLE 20

OFFSET

Each party to this Contract together with their successors or assigns shall have
and may exercise, at any time, the right to offset any balance or balances due
the other (or, if more than one, any other). Such offset may include balances
due under this Contract and any other contracts heretofore or hereafter entered
into between the parties regardless of whether such balances arise from
premiums, losses, maintenance fees, or otherwise, and regardless of capacity of
any party, whether as assuming insurer and/or ceding insurer, under the various
contracts involved, provided, however, that in the event of insolvency of a
party hereto, offsets shall only be allowed in accordance with any applicable
law, statute or regulation governing such offset shall apply.

ARTICLE 21

SALVAGE AND SUBROGATION

 

A. Salvages and all recoveries (including amounts due from all reinsurances that
inure to the benefit of this Contract, whether recovered or not), shall be first
deducted from any loss to arrive at the amount of liability attaching hereunder.

 

B. All salvages, recoveries or payments recovered or received subsequent to loss
settlement hereunder shall be applied as if recovered or received prior to the
aforesaid settlement, and all necessary adjustments shall be made by the parties
hereto.

ARTICLE 22

CURRENCY

 

A. Where the word “Dollars” and/or the sign “$” appear in this Contract, they
shall mean United States Dollars.

 

B. For purposes of this Contract, where the Company receives premiums or pays
losses in currencies other than United States Dollars, such premiums or losses
shall be converted into United States Dollars at the actual rates of exchange at
which these premiums or losses are entered in the Company’s books.

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    16 of 36   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

ARTICLE 23

UNAUTHORIZED REINSURANCE

 

A. This Article applies only to the extent a Subscribing Reinsurer does not
qualify for credit with any insurance regulatory authority having jurisdiction
over the Company’s reserves.

 

B. The Company agrees, in respect of its Policies or bonds falling within the
scope of this Contract, that when it files with its insurance regulatory
authority, or sets up on its books liabilities as required by law, it shall
forward to the Reinsurer a statement showing the proportion of such liabilities
applicable to the Reinsurer. The “Reinsurer’s Obligations” shall be defined as
follows:

 

  1. unearned premium (if applicable);

 

  2. known outstanding losses that have been reported to the Reinsurer and Loss
Adjustment Expense relating thereto;

 

  3. losses and Loss Adjustment Expense paid by the Company but not recovered
from the Reinsurer;

 

  4. losses incurred but not reported and Loss Adjustment Expense relating
thereto;

 

  5. all other amounts for which the Company cannot take credit on its financial
statements unless funding is provided by the Reinsurer.

 

C. The Reinsurer’s Obligations shall be funded by funds withheld, cash advances,
Trust Agreement or a Letter of Credit (LOC). The Reinsurer shall have the option
of determining the method of funding provided it is acceptable to the insurance
regulatory authorities having jurisdiction over the Company’s reserves.

 

D. When funding by Trust Agreement, the Reinsurer shall ensure that the Trust
Agreement complies with the provisions of the “Trust Agreement Requirements
Clause” attached hereto. When funding by an LOC, the Reinsurer agrees to apply
for and secure timely delivery to the Company of a clean, irrevocable and
unconditional LOC issued by a bank and containing provisions acceptable to the
insurance regulatory authorities having jurisdiction over the Company’s reserves
in an amount equal to the Reinsurer’s Obligations. Such LOC shall be issued for
a period of not less than one year, and shall be automatically extended for one
year from its date of expiration or any future expiration date unless 30 days
(or such other time period as may be required by insurance regulatory
authorities), prior to any expiration date the issuing bank shall notify the
Company by certified or registered mail that the issuing bank elects not to
consider the LOC extended for any additional period.

 

E.

The Reinsurer and the Company agree that any funding provided by the Reinsurer
pursuant to the provisions of this Contract may be drawn upon at any time,
notwithstanding any

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    17 of 36   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

 

other provision of this Contract, and be utilized by the Company or any
successor, by operation of law, of the Company including, without limitation,
any liquidator, rehabilitator, receiver or conservator of the Company, for the
following purposes, unless otherwise provided for in a separate Trust Agreement:

 

  1. to reimburse the Company for the Reinsurer’s Obligations, the payment of
which is due under the terms of this Contract and that has not been otherwise
paid;

 

  2. to make refund of any sum that is in excess of the actual amount required
to pay the Reinsurer’s Obligations under this Contract (or in excess of 102% of
the Reinsurer’s Obligations, if funding is provided by a Trust Agreement);

 

  3. to fund an account with the Company for the Reinsurer’s Obligations. Such
cash deposit shall be held in an interest bearing account separate from the
Company’s other assets, and interest thereon not in excess of the prime rate
shall accrue to the benefit of the Reinsurer. Any taxes payable on accrued
interest shall be paid out of the assets in the account that are in excess of
the Reinsurer’s Obligations (or in excess of 102% of the Reinsurer’s
Obligations, if funding is provided by a Trust Agreement). If the assets are
inadequate to pay taxes, any taxes due shall be paid by the Reinsurer;

 

  4. to pay the Reinsurer’s share of any other amounts the Company claims are
due under this Contract.

 

F. If the amount drawn by the Company is in excess of the actual amount required
for E(1) or E(3), or in the case of E(4), the actual amount determined to be
due, the Company shall promptly return to the Reinsurer the excess amount so
drawn. All of the foregoing shall be applied without diminution because of
insolvency on the part of the Company or the Reinsurer.

 

G. The issuing bank shall have no responsibility whatsoever in connection with
the propriety of withdrawals made by the Company or the disposition of funds
withdrawn, except to ensure that withdrawals are made only upon the order of
properly authorized representatives of the Company.

 

H. At annual intervals, or more frequently at the discretion of the Company, but
never more frequently than quarterly, the Company shall prepare a specific
statement of the Reinsurer’s Obligations for the sole purpose of amending the
LOC or other method of funding, in the following manner:

 

  1. If the statement shows that the Reinsurer’s Obligations exceed the balance
of the LOC as of the statement date, the Reinsurer shall, within 30 days after
receipt of the statement, secure delivery to the Company of an amendment to the
LOC increasing the amount of credit by the amount of such difference. Should
another method of funding be used, the Reinsurer shall, within the time period
outlined above, increase such funding by the amount of such difference.

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    18 of 36   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

 

  2. If, however, the statement shows that the Reinsurer’s Obligations are less
than the balance of the LOC (or that 102% of the Reinsurer’s Obligations are
less than the trust account balance if funding is provided by a Trust
Agreement), as of the statement date, the Company shall, within 30 days after
receipt of written request from the Reinsurer, release such excess credit by
agreeing to secure an amendment to the LOC reducing the amount of credit
available by the amount of such excess credit. Should another method of funding
be used, the Company shall, within the time period outlined above, decrease such
funding by the amount of such excess.

ARTICLE 24

TAXES

 

A. In consideration of the terms under which this Contract is issued, the
Company undertakes not to claim any deduction of the premium hereon when making
Canadian tax returns or when making tax returns, other than Income or Profits
Tax returns, to any state or territory of the United States of America or to the
District of Columbia.

 

B.    1.   

Each Subscribing Reinsurer has agreed to allow, for the purpose of paying the
Federal Excise Tax, the applicable percentage of the premium payable hereon (as
imposed under the Internal Revenue Code) to the extent such premium is subject
to Federal Excise Tax.

   2.   

In the event of any return of premium becoming due hereunder, the Subscribing
Reinsurer shall deduct the applicable percentage of the premium from the amount
of the return, and the Company or its agent should take steps to recover the Tax
from the U.S. Government.

ARTICLE 25

ACCESS TO RECORDS

The Reinsurer or its duly authorized representatives shall have the right to
visit the offices of the Company to inspect, examine, audit, and verify the
books and records of the Company relating to business reinsured under this
Contract during regular business hours after giving five working days’ prior
notice. This right shall be exercisable during the term of this Contract or
after the expiration of this Contract. Notwithstanding the above, the Reinsurer
shall not have any right of access to the records of the Company if it is not
current in all undisputed payments due the Company.

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    19 of 36   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

ARTICLE 26

CONFIDENTIALITY

 

A. The Reinsurer hereby acknowledges that the documents, information and data
provided to it by the Company, whether directly or through an authorized agent,
in connection with the placement and execution of this Contract (“Confidential
Information”) are proprietary and confidential to the Company. Confidential
Information shall not include documents, information or data that the Reinsurer
can show:

 

  1. are publicly known or have become publicly known through no unauthorized
act of the Reinsurer;

 

  2. have been rightfully received from a third person without obligation of
confidentiality; or

 

  3. were known by the Reinsurer prior to the placement of this Contract without
an obligation of confidentiality.

 

B. Absent the written consent of the Company, the Reinsurer shall not disclose
any Confidential Information to any third parties, including any affiliated
companies, except:

 

  1. when required by retrocessionaires subject to the business ceded to this
Contract;

 

  2. when required by regulators performing an audit of the Reinsurer’s records
and/or financial condition;

 

  3. when required by external auditors performing an audit of the Reinsurer’s
records in the normal course of business;

 

  4. when required by attorneys or arbitrators in connection with an actual or
potential dispute hereunder; or

 

  5. when required by the Reinsurer’s internal reinsurance operations.

Further, the Reinsurer agrees not to use any Confidential Information for any
purpose not related to the performance of its obligations or enforcement of its
rights under this Contract or as required by the Reinsurer for its internal
reinsurance operations.

 

C. Notwithstanding the above, in the event that the Reinsurer is required by
court order, other legal process or any regulatory authority to release or
disclose any or all of the Confidential Information, the Reinsurer agrees to
provide the Company with written notice of same at least 10 days prior to such
release or disclosure and to use its best efforts to assist the Company in
maintaining the confidentiality provided for in this Article.

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    20 of 36   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

 

D. The provisions of this Article shall extend to the officers, directors,
shareholders and employees of the Reinsurer and its affiliates, and shall be
binding upon their successors and assigns.

ARTICLE 27

INDEMNIFICATION AND ERRORS AND OMISSIONS

 

A. The Reinsurer is reinsuring, subject to the terms and conditions of this
Contract, the obligations of the Company under any Policy. The Company shall be
the sole judge as to:

 

  1. what shall constitute a claim or loss covered under any Policy;

 

  2. the Company’s liability thereunder;

 

  3. the amount or amounts that it shall be proper for the Company to pay
thereunder.

 

B. The Reinsurer shall be bound by the judgment of the Company as to the
obligation(s) and liability(ies) of the Company under any Policy.

 

C. Any inadvertent error, omission or delay in complying with the terms and
conditions of this Contract shall not be held to relieve either party hereto
from any liability that would attach to it hereunder if such error, omission or
delay had not been made, provided such error, omission or delay is rectified
immediately upon discovery, provided neither party has been prejudiced by the
error, omission or delay.

ARTICLE 28

INSOLVENCY

 

A. If more than one reinsured company is referenced within the definition of
“Company” in the Preamble to this Contract, this Article shall apply severally
to each such company. Further, this Article and the laws of the domiciliary
state shall apply in the event of the insolvency of any company covered
hereunder. In the event of a conflict between any provision of this Article and
the laws of the domiciliary state of any company covered hereunder, that
domiciliary state’s laws shall prevail.

 

B.

In the event of the insolvency of the Company, this reinsurance (or the portion
of any risk or obligation assumed by the Reinsurer, if required by applicable
law) shall be payable directly to the Company, or to its liquidator, receiver,
conservator or statutory successor, either: (1) on the basis of the liability of
the Company, or (2) on the basis of claims filed and allowed in the liquidation
proceeding, whichever may be required by applicable statute, without diminution
because of the insolvency of the Company or because the liquidator, receiver,
conservator or statutory successor of the Company has failed to pay all or a
portion of any claim. It is agreed, however, that the liquidator, receiver,
conservator or

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    21 of 36   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

 

statutory successor of the Company shall give written notice to the Reinsurer of
the pendency of a claim against the Company indicating the Policy or bond
reinsured, which claim would involve a possible liability on the part of the
Reinsurer within a reasonable time after such claim is filed in the conservation
or liquidation proceeding or in the receivership, and that during the pendency
of such claim, the Reinsurer may investigate such claim and interpose, at its
own expense, in the proceeding where such claim is to be adjudicated any defense
or defenses that it may deem available to the Company or its liquidator,
receiver, conservator or statutory successor. The expense thus incurred by the
Reinsurer shall be chargeable, subject to the approval of the court, against the
Company as part of the expense of conservation or liquidation to the extent of a
pro rata share of the benefit that may accrue to the Company solely as a result
of the defense undertaken by the Reinsurer.

 

C. Where two or more reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this reinsurance Contract as though
such expense had been incurred by the Company.

 

D. As to all reinsurance made, ceded, renewed or otherwise becoming effective
under this Contract, the reinsurance shall be payable as set forth above by the
Reinsurer to the Company or to its liquidator, receiver, conservator or
statutory successor, (except as provided by Section 4118(a)(1)(A) of the New
York Insurance Law, provided the conditions of 1114(c) of such law have been
met, if New York law applies) or except (1) where the Contract specifically
provides another payee in the event of the insolvency of the Company, or
(2) where the Reinsurer, with the consent of the direct insured or insureds, has
assumed such Policy obligations of the Company as direct obligations of the
Reinsurer to the payees under such Policies and in substitution for the
obligations of the Company to such payees. Then, and in that event only, the
Company, with the prior approval of the certificate of assumption on New York
risks by the Superintendent of Insurance of the State of New York, or with the
prior approval of such other regulatory authority as may be applicable, is
entirely released from its obligation and the Reinsurer shall pay any loss
directly to payees under such Policy.

 

E. Notwithstanding the above, in the event of insolvency of those reinsured
companies domiciled in the State of Illinois, the Reinsurer under this Contract
shall have rights, as more fully set forth in Section 173.2, 173.3, and 173.4 of
Illinois Insurance Code, as amended.

ARTICLE 29

ARBITRATION

 

A.

In the event of any dispute or difference of opinion hereafter arising with
respect to this Contract, including its formation and validity, it is hereby
mutually agreed that such dispute

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    22 of 36   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

 

or difference of opinion shall be submitted to binding arbitration. An
arbitration shall be initiated when either party provides a written arbitration
demand to the other, which shall set forth the general nature of the claim. One
arbitrator shall be chosen by the Company, the other by the Reinsurer, and an
umpire shall be chosen by the two arbitrators before the arbitrators enter upon
arbitration, all of whom shall be active or retired disinterested executive
officers of insurance or reinsurance companies or intermediaries with at least
10 years of experience in insurance and reinsurance. In the event that a party
should fail to choose an arbitrator within 30 days of receipt of an arbitration
demand, the demanding party shall nominate three candidates within 10 days
thereafter, two of whom the recipient party shall decline, and the third of whom
shall be selected as an arbitrator. In the event that the arbitrators should
fail to agree upon an umpire within 10 days of the appointment of the last
arbitrator, each party shall nominate three candidates within 10 days
thereafter, two of whom the other shall decline, and the decision shall be made
by drawing lots.

 

B. Unless mutually agreed to in writing by both parties, each party shall be
required to present its case to the arbitrators at a hearing within 180 days
following the appointment of the umpire. Unless otherwise agreed to by both
parties, the hearing shall be held on consecutive days. The arbitrators shall
render their written decision within 21 days following the day on which the
hearing concludes.

 

C. The parties may, however, mutually agree to present their respective cases
solely in writing, without the necessity of a formal hearing. In the event the
parties so elect, the parties shall submit initial briefs concurrently. Within
10 days of submission of the initial briefs, each party shall be entitled but
not required to submit a response brief. The arbitrators shall render their
written decision within 21 days after receipt of any response briefs.

 

D. Notwithstanding the provisions of paragraphs A, B and C above, in the event
that either party demands arbitration of a dispute between the Company and the
Reinsurer, and the amount in dispute is less than $250,000, unless the
arbitration notice includes a demand for rescission of this Contract, the
dispute shall be resolved by a sole arbitrator and the following procedures
shall apply:

 

  a. The sole arbitrator shall be chosen by mutual agreement of the parties
within 15 business days after the demand for arbitration. If the parties have
not chosen an arbitrator within the 15 business days after the receipt of the
arbitration notice, the arbitrator shall be chosen in accordance with the
Neutral Arbitrator Selection Procedure modified for a single arbitrator,
established by the AIDA Reinsurance and Insurance Arbitration Society – U.S.
(ARIAS) and in force on the date the arbitration is demanded. The nominated
arbitrator must be available to read any written submissions and hear testimony
within 60 calendar days of being chosen.

 

  b. Within 10 business days after the arbitrator has been appointed, the
parties shall be notified of deadlines for the submission of briefs and
documentary evidence, as determined by the arbitrator. There shall be no
discovery or hearing unless the parties agree to engage in limited discovery
and/or a hearing. Also, the arbitrator can determine, without the consent of the
parties, that a limited hearing is necessary.

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    23 of 36   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

 

E. The parties desire that any arbitration proceed expeditiously. To that end,
any written and/or oral discovery shall be conducted within the time limits set
forth herein. To the extent the parties wish to conduct discovery, the parties
shall in good faith attempt to negotiate and agree on reasonable discovery. If
the parties are unable to agree on the extent of any reasonable discovery to be
conducted, the issue of what, if any, discovery to be conducted shall be
presented to the arbitrators. In that event, the arbitrators may allow
reasonable discovery consistent with the parties’ desire to proceed
expeditiously and within the time limits set forth herein.

 

F. The arbitrators shall consider this Contract as an honorable engagement
rather than merely as a legal obligation; however, in resolving any dispute
between the parties, the arbitrators shall first attempt in all instances to
give effect to the plain meaning of the language set forth in the written
agreement. Notwithstanding anything to the contrary in this Contract, the
arbitrators may at their discretion, consider underwriting and placement
information provided by the Company to the Reinsurer, as well as any
correspondence exchanged by the parties that is related to this Contract;
however, such information may not be used to alter the terms of this Contract or
the parties’ obligations hereunder. The decision of the arbitrators shall be
final and binding on both parties; but failing to agree, the arbitrators shall
call in the umpire and the decision of the majority of the arbitrators and the
umpire shall be final and binding upon both parties. Judgment upon the final
decision of the arbitrators may be entered in any court having competent
jurisdiction.

 

G. If more than one Subscribing Reinsurer is involved in the same dispute, all
such Subscribing Reinsurers may constitute and act as one party for purposes of
this Article and communications may be made by the Company to each of the
Subscribing Reinsurers constituting one party, provided, however, that nothing
herein shall impair the rights of such Subscribing Reinsurers to assert several,
rather than joint, defenses or claims, nor be construed as changing the
liability of the Subscribing Reinsurers participating under the terms of this
Contract from several to joint.

 

H. Each party shall bear the expense of its own arbitrator and shall jointly and
equally bear with the other the expense of the umpire and of the arbitration. In
the event that one party or both parties fails to choose an arbitrator, as above
provided, the expense of the arbitrators, the umpire and the arbitration shall
be equally divided between the two parties.

 

I. Unless otherwise agreed to by both parties, any arbitration proceedings shall
take place at Burr Ridge, Illinois.

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    24 of 36   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

ARTICLE 30

SERVICE OF SUIT

 

A. This Article applies only to those Subscribing Reinsurers not domiciled in
the United States of America, and/or not authorized in any state, territory
and/or district of the United States of America where authorization is required
by insurance regulatory authorities.

 

B. This Article shall not be read to conflict with or override the obligations
of the parties to arbitrate their disputes as provided for in the Arbitration
Article. This Article is intended as an aid to compelling arbitration or
enforcing such arbitration or arbitral award, not as an alternative to the
Arbitration Article for resolving disputes arising out of this Contract.

 

C. In the event of the failure of the Reinsurer to perform its obligations
hereunder, the Reinsurer, at the request of the Company, shall submit to the
jurisdiction of a court of competent jurisdiction within the United States.
Nothing in this Article constitutes or should be understood to constitute a
waiver of the Reinsurer’s rights to commence an action in any court of competent
jurisdiction in the United States, to remove an action to a United States
District Court, or to seek a transfer of a case to another court as permitted by
the laws of the United States or of any state in the United States. The
Reinsurer, once the appropriate court is selected, whether such court is the one
originally chosen by the Company and accepted by Reinsurer or is determined by
removal, transfer, or otherwise, as provided for above, shall comply with all
requirements necessary to give said court jurisdiction and, in any suit
instituted against the Reinsurer upon this Contract, shall abide by the final
decision of such court or of any appellate court in the event of an appeal.

 

D. Service of process in such suit may be made upon Messrs. Mendes and Mount,
750 Seventh Avenue, New York, New York 10019-6829, or another party specifically
designated in the applicable Interests and Liabilities Agreement attached
hereto. The above-named are authorized and directed to accept service of process
on behalf of the Reinsurer in any such suit.

 

E. Further, pursuant to any statute of any state, territory or district of the
United States that makes provision therefor, the Reinsurer hereby designates the
Superintendent, Commissioner or Director of Insurance, or other officer
specified for that purpose in the statute, or his successor or successors in
office, as its true and lawful attorney upon whom may be served any lawful
process in any action, suit or proceeding instituted by or on behalf of the
Company or any beneficiary hereunder arising out of this Contract, and hereby
designates the above-named as the person to whom the said officer is authorized
to mail such process or a true copy thereof.

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    25 of 36   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

ARTICLE 31

GOVERNING LAW

As respects each reinsured company, this Contract shall be governed as to
performance, administration and interpretation by the laws of the state of
domicile of that reinsured company, exclusive of that state’s conflict of law
rules. In the event there are two or more reinsured companies involved in a
dispute with the Reinsurer, and the dispute is not subject to the Arbitration
Article, the court in which suit is filed shall decide, based on conflict of law
rules, where the dispute shall be heard and which law shall be applied. However,
with respect to credit for reinsurance, the rules of all applicable states shall
apply.

ARTICLE 32

ENTIRE AGREEMENT

This Contract sets forth all of the duties and obligations between the Company
and the Reinsurer and supersedes any and all prior or contemporaneous written
agreements with respect to matters referred to in this Contract. This Contract
may not be modified or changed except by an amendment to this Contract in
writing signed by both parties.

ARTICLE 33

INTERMEDIARY

Guy Carpenter & Company, LLC, is hereby recognized as the Intermediary
negotiating this Contract for all business hereunder. All communications
(including notices, statements, premiums, return premiums, commissions, taxes,
losses, Loss Adjustment Expenses, salvages, and loss settlements) relating
thereto shall be transmitted to the Company or the Reinsurer through Guy
Carpenter & Company, LLC, 3600 Minnesota Drive, Suite 400, Edina, Minnesota
55435-7902. Payments by the Company to the Intermediary shall be deemed payment
to the Reinsurer. Payments by the Reinsurer to the Intermediary shall be deemed
payment to the Company only to the extent that such payments are actually
received by the Company.

ARTICLE 34

MODE OF EXECUTION

 

A. This Contract may be executed by:

 

  1. an original written ink signature of paper documents;

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    26 of 36   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

 

  2. an exchange of facsimile copies showing the original written ink signature
of paper documents;

 

  3. electronic signature technology employing computer software and a digital
signature or digitizer pen pad to capture a person’s handwritten signature in
such a manner that the signature is unique to the person signing, is under the
sole control of the person signing, is capable of verification to authenticate
the signature and is linked to the document signed in such a manner that if the
data is changed, such signature is invalidated.

 

B. The use of any one or a combination of these methods of execution shall
constitute a legally binding and valid signing of this Contract. This Contract
may be executed in one or more counterparts, each of which, when duly executed,
shall be deemed an original.

IN WITNESS WHEREOF, the Company has caused this Contract to be executed by its
duly authorized representative(s) this _28th_day of December, in the year of
2011.

AFFIRMATIVE INSURANCE COMPANY

/s/ Michael J. McClure

 

 

AUTOMOBILE QUOTA SHARE REINSURANCE CONTRACT

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    27 of 36   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

NUCLEAR INCIDENT EXCLUSION CLAUSE- PHYSICAL DAMAGE -

REINSURANCE - U.S.A.

 

1. This Reinsurance does not cover any loss or liability accruing to the
Reassured, directly or indirectly, and whether as Insurer or Reinsurer, from any
Pool of Insurers or Reinsurers formed for the purpose of covering Atomic or
Nuclear Energy risks.

 

2. Without in any way restricting the operation of paragraph (1) of this clause,
this Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:

 

  I. Nuclear reactor power plants including all auxiliary property on the site,
or

 

  II. Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and “critical
facilities” as such, or

 

  III. Installations for fabricating complete fuel elements or for processing
substantial quantities of “special nuclear material”, and for reprocessing,
salvaging, chemically separating, storing or disposing of “spent” nuclear fuel
or waste materials, or

 

  IV. Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.

 

3. Without in any way restricting the operations of paragraphs (1) and
(2) hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate

 

  (a) where Reassured does not have knowledge of such nuclear reactor power
plant or nuclear installation, or

 

  (b) where said insurance contains a provision excluding coverage for damage to
property caused by or resulting from radioactive contamination, however caused.
However on and after 1st January 1960 this sub-paragraph (b) shall only apply
provided the said radioactive contamination exclusion provision has been
approved by the Governmental Authority having jurisdiction thereof.

 

4. Without in any way restricting the operations of paragraphs (1), (2) and
(3) hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    28 of 36   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

 

5. It is understood and agreed that this clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reassured to be the primary hazard.

 

6. The term “special nuclear material” shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.

 

7. Reassured to be sole judge of what constitutes:

 

  (a) substantial quantities, and

 

  (b) the extent of installation, plant or site.

Note: Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that

 

  (a) all policies issued by the Reassured on or before 31st December 1957 shall
be free from the application of the other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the provisions
of this Clause shall apply.

 

  (b) with respect to any risk located in Canada policies issued by the
Reassured on or before 31st December 1958 shall be free from the application of
the other provisions of this Clause until expiry date or 31st December 1960
whichever first occurs whereupon all the provisions of this Clause shall apply.

12/12/57

NMA 1119

 

 

NOTES:        Wherever used herein the terms:

 

  “Reassured”    shall be understood to mean “Company”, “Reinsured”, “Reassured”
or whatever other term is used in the attached reinsurance document to designate
the reinsured company or companies.   “Agreement”    shall be understood to mean
“Agreement”, “Contract”, “Policy” or whatever other term is used to designate
the attached reinsurance document.   “Reinsurers”    shall be understood to mean
“Reinsurers”, “Underwriters” or whatever other term is used in the attached
reinsurance document to designate the reinsurer or reinsurers.

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    29 of 36   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

NUCLEAR INCIDENT EXCLUSION CLAUSE - LIABILITY - REINSURANCE - U.S.A.

(1) This reinsurance does not cover any loss or liability accruing to the
Reassured as a member of, or subscriber to, any association of insurers or
reinsurers formed for the purpose of covering nuclear energy risks or as a
direct or indirect reinsurer of any such member, subscriber or association.

(2) Without in any way restricting the operation of paragraph (1) of this Clause
it is understood and agreed that for all purposes of this reinsurance all the
original policies of the Reassured (new, renewal and replacement) of the classes
specified in Clause II of this paragraph (2) from the time specified in Clause
III in this paragraph (2) shall be deemed to include the following provision
(specified as the Limited Exclusion Provision):

Limited Exclusion Provision.*

 

  I. It is agreed that the policy does not apply under any liability coverage,
to

injury, sickness, disease, death or destruction

bodily injury or property damage

with respect to which an insured under the policy is also an insured under a
nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability.

 

  II. Family Automobile Policies (liability only), Special Automobile Policies
(private passenger automobiles, liability only), Farmers Comprehensive Personal
Liability Policies (liability only), Comprehensive Personal Liability Policies
(liability only) or policies of a similar nature; and the liability portion of
combination forms related to the four classes of policies stated above, such as
the Comprehensive Dwelling Policy and the applicable types of Homeowners
Policies.

 

  III. The inception dates and thereafter of all original policies as described
in II above, whether new, renewal or replacement, being policies which either

 

  (a) become effective on or after 1st May, 1960, or

 

  (b) become effective before that date and contain the Limited Exclusion
Provision set out above;

provided this paragraph (2) shall not be applicable to Family Automobile
Policies, Special Automobile Policies, or policies or combination policies of a
similar nature, issued by the Reassured on New York risks, until 90 days
following approval of the Limited Exclusion Provision by the Governmental
Authority having jurisdiction thereof.

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    30 of 36   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

 

(3) Except for those classes of policies specified in Clause II of paragraph
(2) and without in any way restricting the operation of paragraph (1) of this
Clause, it is understood and agreed that for all purposes of this reinsurance
the original liability policies of the Reassured (new, renewal and replacement)
affording the following coverages:

Owners, Landlords and Tenants Liability, Contractual Liability, Elevator
Liability, Owners or Contractors (including railroad) Protective Liability,
Manufacturers and Contractors Liability, Product Liability, Professional and
Malpractice Liability, Storekeepers Liability, Garage Liability, Automobile
Liability (including Massachusetts Motor Vehicle or Garage Liability)

shall be deemed to include, with respect to such coverages, from the time
specified in Clause V of this paragraph (3), the following provision (specified
as the Broad Exclusion Provision):

Broad Exclusion Provision.*

It is agreed that the policy does not apply:

 

  I. Under any Liability Coverage, to

injury, sickness, disease, death or destruction

bodily injury or property damage

 

  (a) with respect to which an insured under the policy is also an insured under
a nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability; or

 

  (b) resulting from the hazardous properties of nuclear material and with
respect to which (1) any person or organization is required to maintain
financial protection pursuant to the Atomic Energy Act of 1954, or any law
amendatory thereof, or (2) the insured is, or had this policy not been issued
would be, entitled to indemnity from the United States of America, or any agency
thereof, under any agreement entered into by the United States of America, or
any agency thereof, with any person or organization.

 

  II. Under any Medical Payments Coverage, or under any Supplementary Payments
Provision relating to

immediate medical or surgical relief

first aid,

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    31 of 36   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

to expenses incurred with respect to

bodily injury, sickness, disease or death

bodily injury

resulting from the hazardous properties of nuclear material and arising out of
the operation of a nuclear facility by any person or organization.

 

  III. Under any Liability Coverage, to

injury, sickness, disease, death or destruction

bodily injury or property damage

resulting from the hazardous properties of nuclear material, if

 

  (a) the nuclear material (1) is at any nuclear facility owned by, or operated
by or on behalf of, an insured or (2) has been discharged or dispersed
therefrom;

 

  (b) the nuclear material is contained in spent fuel or waste at any time
possessed, handled, used, processed, stored, transported or disposed of by or on
behalf of an insured; or

 

  (c) the

injury, sickness, disease, death or destruction

bodily injury or property damage

arises out of the furnishing by an insured of services, materials, parts or
equipment in connection with the planning, construction, maintenance, operation
or use of any nuclear facility, but if such facility is located within the
United States of America, its territories or possessions or Canada, this
exclusion (c) applies only to

injury to or destruction of property at such nuclear facility.

property damage to such nuclear facility and any property thereat.

 

  IV. As used in this endorsement:

“hazardous properties” include radioactive, toxic or explosive properties;
“nuclear material” means source material, special nuclear material or byproduct
material; “source material”, “special nuclear material”, and “byproduct
material” have the meanings given them in the Atomic Energy Act of 1954 or in
any law amendatory thereof; “spent fuel” means any fuel element or fuel
component, solid or liquid, which has been used or exposed to radiation in a
nuclear reactor; “waste” means any waste material (1) containing byproduct
material other than the tailings or wastes produced by the extraction or
concentration of uranium or thorium from any ore processed primarily for

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    32 of 36   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

its source material content and (2) resulting from the operation by any person
or organization of any nuclear facility included under the first two paragraphs
of the definition of nuclear facility; “nuclear facility” means

 

  (a) any nuclear reactor,

 

  (b) any equipment or device designed or used for (1) separating the isotopes
of uranium or plutonium, (2) processing or utilizing spent fuel, or
(3) handling, processing or packaging waste,

 

  (c) any equipment or device used for the processing, fabricating or alloying
of special nuclear material if at any time the total amount of such material in
the custody of the insured at the premises where such equipment or device is
located consists of or contains more than 25 grams of plutonium or uranium 233
or any combination thereof, or more than 250 grams of uranium 235,

 

  (d) any structure, basin, excavation, premises or place prepared or used for
the storage or disposal of waste,

and includes the site on which any of the foregoing is located, all operations
conducted on such site and all premises used for such operations; “nuclear
reactor” means any apparatus designed or used to sustain nuclear fission in a
self-supporting chain reaction or to contain a critical mass of fissionable
material;

With respect to injury to or destruction of property, the word “injury” or
“destruction” includes all forms of radioactive contamination of property.
“property damage” includes all forms of radioactive contamination of property.

 

  V. The inception dates and thereafter of all original policies affording
coverages specified in this paragraph (3), whether new, renewal or replacement,
being policies which become effective on or after 1st May, 1960, provided this
paragraph (3) shall not be applicable to

 

  (i) Garage and Automobile Policies issued by the Reassured on New York risks,
or

 

  (ii) statutory liability insurance required under Chapter 90, General Laws of
Massachusetts,

until 90 days following approval of the Broad Exclusion Provision by the
Governmental Authority having jurisdiction thereof.

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    33 of 36   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

(4) Without in any way restricting the operation of paragraph (1) of this
Clause, it is understood and agreed that paragraphs (2) and (3) above are not
applicable to original liability policies of the Reassured in Canada and that
with respect to such policies this Clause shall be deemed to include the Nuclear
Energy Liability Exclusion Provisions adopted by the Canadian Underwriters’
Association or the Independent Insurance Conference of Canada.

 

 

*NOTE.    The words printed in italics in the Limited Exclusion Provision and in
the Broad Exclusion Provision shall apply only in relation to original liability
policies which include a Limited Exclusion Provision or a Broad Exclusion
Provision containing those words.

 

 

 

 

NOTES:   Wherever used herein the terms:   “Reassured”    shall be understood to
mean “Company”, “Reinsured”, “Reassured” or whatever other term is used in the
attached reinsurance document to designate the reinsured company or companies.  
“Agreement”    shall be understood to mean “Agreement”, “Contract”, “Policy” or
whatever other term is used to designate the attached reinsurance document.  
“Reinsurers”    shall be understood to mean “Reinsurers”, “Underwriters” or
whatever other term is used in the attached reinsurance document to designate
the reinsurer or reinsurers.

21/9/67

NMA 1590 (amended)

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    34 of 36   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    35 of 36   



--------------------------------------------------------------------------------

LOGO [g133483guy_carpenter.jpg]

 

TRUST AGREEMENT REQUIREMENTS CLAUSE

 

A. Except as provided in paragraph B of this Clause, if the Reinsurer satisfies
its funding obligations under the Unauthorized Reinsurance Article by providing
a Trust Agreement, the Reinsurer shall ensure that the Trust Agreement:

 

  1. Requires the Reinsurer to establish a trust account for the benefit of the
Company, and specifies what the Trust Agreement is to cover;

 

  2. Stipulates that assets deposited in the trust account shall be valued
according to their current fair market value and shall consist only of cash
(United States legal tender), certificates of deposit (issued by a United States
bank and payable in United States legal tender), and investments of the types
permitted by the regulatory authorities having jurisdiction over the Company’s
reserves, or any combination of the three, provided that the investments are
issued by an institution that is not the parent, subsidiary or affiliate of
either the Reinsurer or the Company;

 

  3. Requires the Reinsurer, prior to depositing assets with the trustee, to
execute assignments or endorsements in blank, or to transfer legal title to the
trustee of all shares, obligations or any other assets requiring assignments, in
order that the Company, or the trustee upon the direction of the Company, may
whenever necessary negotiate these assets without consent or signature from the
Reinsurer or any other entity;

 

  4. Requires that all settlements of account between the Company and the
Reinsurer be made in cash or its equivalent; and

 

  5. Provides that assets in the trust account shall be withdrawn only as
permitted in this Contract, without diminution because of the insolvency of the
Company or the Reinsurer.

 

B. If a ceding insurer is domiciled in California and the Reinsurer satisfies
its funding obligations under the Unauthorized Reinsurance Article by providing
a Trust Agreement, the Reinsurer shall ensure that the Trust Agreement:

 

  1. Provides that assets deposited in the trust account shall be valued
according to their current fair market value and shall consist only of cash in
United States dollars, certificates of deposit issued by a United States
financial institution as defined in California Insurance Code Section 922.7(a)
and payable in United States dollars, and investments permitted by the
California Insurance Code, or any combination of the above.

 

  2. Provides that investments in or issued by an entity controlling, controlled
by or under common control with either the grantor or the beneficiary of the
trust shall not exceed 5% of total investments.

 

  3. Requires the Reinsurer, prior to depositing assets with the trustee, to
execute assignments or endorsements in blank, or to transfer legal title to the
trustee of all shares, obligations or any other assets requiring assignments, in
order that the ceding insurer, or the trustee upon the direction of the ceding
insurer, may, whenever necessary, negotiate these assets without consent or
signature from the Reinsurer or any other entity.

 

  4. Provides that assets in the trust account shall be withdrawn only as
permitted in this Contract, without diminution because of the insolvency of the
ceding insurer or the Reinsurer.

 

C. If there are multiple ceding insurers that collectively comprise the Company,
“regulatory authorities” as referenced in subparagraph A(2) above, shall mean
the individual ceding insurer’s domestic regulator. If such ceding insurer is
subject to the commercial domicile laws or regulations of another state, such
laws or regulations shall apply to the extent not in conflict with those of such
ceding insurer’s domicile.

 

Effective: January 1, 2011       DOC: December 28, 2010 U4VT0004    36 of 36   